Citation Nr: 1538793	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  05-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to September 2001. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2002 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which, in pertinent part, denied entitlement to service connection for sinusitis.  A February 2011 hearing was held before the undersigned and a transcript of that proceeding is on file.  

In May 2013, the Board denied entitlement to service connection for a respiratory disorder, to include sinusitis.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court).  In May 2014, the Court granted a Joint Motion for Remand and returned the case to the Board.

In September 2014, the Board denied entitlement to service connection for a respiratory disorder other than rhinitis, specifically, as regarding claimed sinusitis.  The distinct claim of entitlement to service connection for rhinitis was then remanded by the Board at that time and again in May 2015.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's May 2015 remand directed that a February 2015 VA examiner who had previously evaluated the appellant opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has chronic rhinitis that was incurred in active military service.  Unfortunately, further development is required.

In this regard, in a June 2015 addendum, the February 2015 examiner found that it was not at least as likely as not that chronic rhinitis was incurred in active service or was etiologically related thereto.  As a rationale for this opinion, however, the examiner noted that he "was unable to find a diagnosis of rhinitis in the patient's VBMS [Veterans Benefits Management System] eFolder and I was not able to elicit a recent history of rhinitis.  There is no documented history of rhinitis in service or after discharge from service."  

This assessment is in factual conflict with the examiner's own prior statements at other VA examinations, see, e.g, A January 2013 VA examination ("(the patient) was never diagnosed with sinusitis but had multiple upper respiratory infections and rhinitis"), as well as evidence showing that the appellant  has been diagnosed with rhinitis since she filed her claim for service connection.  See, e.g., VA records from May 2002.  It must be noted that for VA compensation claim purposes, a "current disability" exists if the appellant at any time since filing her claim has been diagnosed with that claimed disorder.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the appellant has been diagnosed with rhinitis on at least one occasion since she filed her claim.

Therefore, in furtherance of compliance with the Board's prior remand directive, and to best ensure thorough development of the claim, the Board requests re-examination.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory examination with a different physician examiner.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Following the examination the VA examiner must opine whether it is at least as likely as not (50 percent or greater probability) that rhinitis was incurred in military service, or is otherwise etiologically related thereto.  Even if no pathology is found on examination the examiner must assume that the appellant has rhinitis for VA compensation purposes.  The examiner must also specifically consider all documented and reported medical history, including intermittent history of rhinitis/nasal congestion during the appellant's service (beginning with November 1993 assessment of nasal congestion due to pharyngitis/laryngitis).  Appropriate and direct review should also be completed of the previous VA examination history. 

The examiner must provide a fully reasoned rationale for any opinion provided.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

2. The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of her claim, and  that the consequences for failure to report for a VA examination without good cause may include denial of her claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to her last known address.  It must also be indicated whether any notice that was sent was returned undeliverable.

3. The RO must then review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

